Citation Nr: 0622039	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  99-25 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a higher (compensable) evaluation of left 
knee patella dislocation.  

2.  Entitlement to a higher initial evaluation of status post 
myocardial infarction with normal coronary arteries, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from October 1982 to March 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
January 1999.

The veteran had appealed the RO's denial of service 
connection for right knee disability.  However, he withdrew 
that appeal in October 2001.  38 C.F.R. § 20.204(a) (2005).  
Accordingly, the Board will not address the right knee issue 
in this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran and his representative have repeatedly indicated 
in the record that his left knee and heart disabilities are 
treated regularly at Winn Community Army Hospital.  The only 
evidence of record from that facility is a May 2000 treatment 
record pertaining to the left knee.  In addition, the record 
indicates that the veteran's heart disability is being 
treated by a Dr. Epps, a private physician practicing in 
Hinesville.  Records from Dr. Epps are not included in the 
claims folder.  The veteran's representative has also 
requested that VA examinations of the heart and left knee be 
scheduled since the last VA examination reports were prepared 
over six years ago.  VA has a duty to assist the claimant in 
obtaining evidence necessary to substantiate the claim, which 
includes the right to a thorough and contemporaneous VA 
examination in appropriate circumstances.  38 U.S.C.A. 
§ 5103A.  



Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain the veteran's 
VA treatment records from the Augusta 
VAMC; the Savannah VA Outpatient Clinic; 
and the Carl Vinson VAMC in Dublin, 
Georgia, from 1998 to the present.  

2.  After obtaining any necessary 
authorization from the veteran, the RO/AMC 
should obtain the veteran's treatment 
records from Winn Community Army Hospital 
from 1998 to the present.

3.  After obtaining any necessary 
authorization and identifying information 
(including address) from the veteran, the 
RO/AMC should obtain the veteran's 
treatment records from Dr. Epps in 
Hinesville from 1998 to the present.

4.  A VA knee examination should be 
developed to assess the current nature and 
severity of the veteran's service-
connected left knee disability.  The 
report of examination should include a 
detailed account of all manifestations of 
status post left knee patella dislocation.  
An X-ray of the knee must be conducted, 
and the range of motion of the knee must 
be provided, in degrees.  The examiner 
should review the results of any testing 
prior to completion of the report.  A 
complete rationale must be given for all 
opinions and conclusions expressed.

5.  A VA heart examination should be 
developed to assess the current nature and 
severity of the veteran's service-
connected cardiovascular disability.  The 
report of examination should include a 
detailed account of all manifestations of 
cardiovascular disability.  The examiner 
should review the results of any testing 
prior to completion of the report.  A 
complete rationale must be given for all 
opinions and conclusions expressed.

6.  After the above development has been 
completed, the RO should take adjudicatory 
action on the claims here at issue to 
include entitlement to a separate 
evaluations for limitation of flexion 
and/or limitation of extension of the left 
knee.  If any benefit sought remains 
denied, an SSOC should be issued which 
addresses all evidence developed since the 
August 2000 SSOC.  The veteran and his 
representative should be given an adequate 
opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

